Name: Council Regulation (EEC) No 591/85 of 26 February 1985 amending Regulation (EEC) No 804/68 on the common organization of the market in the milk and milk products sector and Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  Europe
 Date Published: nan

 8 . 3 . 85 Official Journal of the European Communities No L 68/5 COUNCIL REGULATION (EEC) No 591/85 of 26 February 1985 amending Regulation (EEC) No 804/68 on the common organization of the market in the milk and milk products sector and Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Article 5c (3) of Regulation (EEC) No 804/68 (2), as introduced by Regulation (EEC) No 856/84 (3) fixes, for each Member State the total quan ­ tity of milk and milk equivalent delivered to under ­ takings treating or processing milk or other milk products in respect of the period 2 April 1984 to 31 March 1985 and the four subsequent 12-month periods ; whereas the said quantity may not be exceeded ; Whereas the Annex to Regulation (EEC) No 857/84 (4) specifies, for each Member State, the total quantity of direct sales of milk and milk equivalent in respect of those same periods ; whereas that quantity may not be exceeded ; Whereas the fall in the production of farm butter in Belgium calls for a downward revision of the total quantity of direct sales and to an increase, of the same amount, in the total quantity of deliveries ; whereas it is therefore necessary to correct, for Belgium, the amounts which correspond to the total quantities of deliveries, on the one hand, and of direct sales, on the other, HAS ADOPTED THIS REGULATION : Article 1 Article 5c of Regulation (EEC) No 804/68 is hereby amended as follows : 1 . In the second subparagraph of paragraph 3 , '3 106' for Belgium is replaced by '3 131 '. 2 . In the third subparagraph of paragraph 3, '3 138 ' for Belgium is replaced by '3 163'. Article 2 In the Annex to Regulation (EEC) No 857/84, '505' for Belgium is replaced by '480 '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1985 . For the Council The President F. M. PANDOLFI (') Opinion delivered on 15 February 1985 (not yet published in the Official Journal). (2) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (3) OJ No L 90 , 1 . 4 . 1984, p. 10 . (4) OJ No L 90, 1 . 4. 1984, p. 13 .